Champlin, J.
The defendant was informed against and convicted of obtaining personal property by false pretenses.
Objections are taken to the sufficiency of the information.
We are of opinion that the information is sufficient, under our statutes relative to pleadings in such cases. How. Stat. §§ 9226, 9539.
It was incumbent upon the prosecution to prove, not only * the representations and pretenses made, but their falsity,. substantially as alleged in the information. These were as follows:
“ That Hudson J. Wakely, * * on the fourth day of August, 1884, at the city of Ionia, in the county of Ionia, with intent to cheat and defraud one Margaret J. Schild, and fraudulently obtain one single top-buggy with improved Brewster spring, of the value of one hundred and fifty dollars, of the goods and chattels and property of her, the said Margaret J. Schild, did designedly falsely represent and pretend to one John Schild, who was the agent of the said Margaret Schild, and had the authority from her to sell and *301dispose of said buggy, that he, the said Hudson J. Wakely,. owned in fee simple, clear and free from all liens or incumbrance, one hundred and twenty acres of good farming land-in Montcalm county, Michigan, worth six thousand dollars and said Hudson J. Wakely well knew at the time he made said representations that said John Schild was the agent for-said Margaret J. Schild, as herein stated.
“ And also that said Hudson J. Wakely, at the same time- and place, with intent to cheat and defraud said Margaret J. Schild, and fraudulently obtain said top-buggy from her, did further designedly falsely represent and pretend to the said John Schild, as agent for said Margaret J. Schild, and with, intent to obtain said buggy as aforesaid, that his brother, that is to say, the brother of said Hudson J. Wakely, to wit,, one John Q. Wakely, owned one hundred and sixty acres of good farming land near Carson City, Michigan, and that his brother was worth at least twenty-five thousand dollars, free: and clear of all liens and incumbrances.
“And the said John Schild, believing the said false pretenses and representations so made as aforesaid, was then and there deceived thereby, and was induced, by means of the-false pretenses and representations so made as aforesaid, todéliver, and did then and there, heretofore, to wit, on the fourth day of August, 1884, deliver, to said Hudson J. Wakely, one single top-buggy with improved Brewster spring, of the value of one hundred and fifty doMars, and the property of said Margaret J. Schild, and take the promissory note for one hundred and fifty dollars of said Hudson J. Wakely and John Q. Wakely in payment for said buggy; but in express reliance of the said false and fraudulent representations made by said Hudson J. Wakely as to the pecuniary responsibility of himself and said John Q. Wakely, said-note being for the sum of one hundred and fifty dollars, and to become due in six months from August'4,1884; whereas, in truth, the said Hudson J. Wakely did not own said land in Montcalm county, Michigan, and was not responsible for said note, and was not worth the sum of six thousand dollars over and above his exemption, but, on the contrary, was-not worth any property liable to execution.'
“And, further, that the said John Q. Wakely was not at said time the owner of one hundred and sixty acres of land-near Carson City, Michigan, and was not worth at least twenty-five thousand dollars as herein stated, and was not good and responsible for the amount of said note ; and said note is entirely worthless and of no value, and would not *302have been accepted nor taken except for the fraudulent representations made by the said Hudson J. Wakely, as herein ¡stated; and neither said Hudson J. Wakely nor John Q. Wakely are good for, nor responsible for, the amount of said note nor said buggy obtained, as herein stated, upon said false and fraudulent representations.”
As the case developed upon the trial, the people failed to prove that the representations made by the respondent that he owned a farm near Greenville that was worth six thousand dollars, free and clear from all incumbrance, were false; and the circuit judge charged the jury that those representations, if made, must be taken as true ; and he left it to the jury to determine whether the further representations with reference to John Q. Wakely were made, and whether •or not they were false.
The testimony introduced to show what John Q. Wakely . was worth fell far short of establishing the falsity of the ¡representations. Much of it was hearsay, and much other was incompetent. The court should have taken the case from the jury. The people failed to make a ease.
The object of the statute is to-punish cheats, and it must be made to appear, not only that some person has been de- f ffauded, but that the person making the representations in-) tended to defraud the person by the representations made. ^
The complaint is that the accused falsely represented his financial condition, and that of his brother, to. induce Margaret J. Schild to take a note signed by the accused and his brother for $150, in payment for a buggy.
As to his own condition, he represented that he was the •owner of a farm near Greenville worth $6,000, free and clear, .and it turns out that this representation was true, so far as this case was concerned, as stated by the learned judge. This •being conceded, how does it appear that he intended to defraud Margaret J. Schild out of her buggy ? Can it be said that a person worth $6,000, in a farm free and clear of all incumbrance, either intends to or does perpetrate a fraud in giving his note to the . amount of $150 for property purchased ? Whether it be true or false that his brother whose *303mame was upon the note was worth $25,000 made no difference, unless the vendor of the buggy was actually defrauded in the transaction. No steps have been taken to enforce collection of the note, and no evidence was introduced to ■show that at the time he made the representations he was not worth $6,000.
'It is true that there need be but one false pretense, and though several are set out in the information, yet if any of them are proved which amounts in law to a false pretense, .the information is sustained. But it.does not amount in law •to a false pretense unless made with a fraudulent intent, and the person parting with the property is actually defrauded.
In all cases of this kind three things, at least, must concur: tñe intent to defraud, the false pretense made with the intent, •and the fraud accomplished. If the respondent was worth $6,000 at the time he purchased the buggy, no change in his •circumstances since relate back so as to fasten upon him an intent at that time to defraud.
When it is necessary to show a particular intent in order to establish the offense charged, proof of previous acts of the same bind is admissible for the purpose of proving guilty knowledge or intent. People v. Henssler, 48 Mich. 52.1 The errors assigned based upon the receipt of such testimony are overruled.' '
It was competent to allege in the information that the false representations were made to an agent, and if he has authority to sell the article obtained by such false pretense, it will ■be sufficient, although the principal did not act upon the representations made otherwise than through the agent.
The judgment must be reversed, and anew trial ordered.
The Other Justices concurred.

 “The general rule undoubtedly is that iu criminal cases evidence of ■another and distinct offense, though of the same kind with that charged, ■cannot be given in evidence, and yet in many cases exceptions to this rule are recognized and established. '
“ Where it is necessary to show a particular intent in order to establish the offense charged, proof of previous acts of the same hind is admissible for the purpose of proving guilty knowledge or intent. Incases of uttering forged instruments;” receiving stolen property; passing worthless bauk bills, — these, aud many other cases might be referred to.” See People v. Schweitzer, 23 Mich. (2d ed.) 301, and note.